


109 HR 5985 IH: To amend the Internal Revenue Code of 1986 to extend and

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5985
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Cardoza
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Financial Services,
			 Science, and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  modify conservation and energy efficiency tax incentives, to extend the energy
		  efficient appliance rebate program, to establish the Center for Advanced Solar
		  Research, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Empowering America Act of 2006.
		2.Extension and
			 modification of credit for residential energy efficient property
			(a)ExtensionSubsection (g) of section 25D of the
			 Internal Revenue Code of 1986 (relating to termination) is amended by striking
			 2007 and inserting 2015.
			(b)Modification of
			 maximum creditParagraph (1) of section 25D(b) of such Code
			 (relating to limitations) is amended to read as follows:
				
					(1)Maximum
				creditThe credit allowed under subsection (a) for any taxable
				year shall not exceed—
						(A)$2,000 with respect
				to each half kilowatt of capacity of qualified photovoltaic property for which
				qualified photovoltaic property expenditures are made,
						(B)$2,000 with respect
				to any qualified solar water heating property expenditures, and
						(C)$500 with respect
				to each half kilowatt of capacity of qualified fuel cell property (as defined
				in section 48(c)(1)) for which qualified fuel cell property expenditures are
				made.
						.
			(c)Credit allowed
			 against alternative minimum tax
				(1)In
			 generalSection 25D(b) of such Code (as amended by subsection
			 (b)) is amended by adding at the end the following new paragraph:
					
						(3)Credit allowed
				against alternative minimum taxThe credit allowed under
				subsection (a) for the taxable year shall not exceed the excess of—
							(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
							(B)the sum of the
				credits allowable under subpart A of part IV of subchapter A and section 27 for
				the taxable
				year.
							.
				(2)Conforming
			 amendmentSubsection (c) of section 25D of such Code is amended
			 to read as follows:
					
						(c)Carryforward of
				unused creditIf the credit allowable under subsection (a) for
				any taxable year exceeds the limitation imposed by subsection (b)(3) for such
				taxable year, such excess shall be carried to the succeeding taxable year and
				added to the credit allowable under subsection (a) for such succeeding taxable
				year.
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Extension and
			 modification of credit for nonbusiness energy property
			(a)ExtensionSubsection (g) of section 25C of the
			 Internal Revenue Code of 1986 (relating to termination) is amended by striking
			 2007 and inserting 2015.
			(b)Modification of
			 credit amountSection 25C of such Code (relating to nonbusiness
			 energy property) is amended—
				(1)in subsection
			 (a)(1), by striking 10 percent and inserting 15
			 percent, and
				(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking $500 and inserting $1,000,
					(B)in paragraph (2),
			 by striking $200 and inserting $500, and
					(C)in paragraph
			 (3)—
						(i)in
			 subparagraph (A), by striking $50 and inserting
			 $150,
						(ii)in
			 subparagraph (B), by striking $150 and inserting
			 $300, and
						(iii)in
			 subparagraph (C), by striking $300 and inserting
			 $500.
						(c)Credit allowed
			 against alternative minimum taxSection 25C(b) of such Code (as
			 amended by subsection (b)(2)) is amended by adding at the end the following new
			 paragraph:
				
					(4)Credit allowed
				against alternative minimum taxThe credit allowed under
				subsection (a) for the taxable year shall not exceed the excess of—
						(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
						(B)the sum of the
				credits allowable under subpart A of part IV of subchapter A and section 27 for
				the taxable
				year.
						.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			4.Extension and
			 modification of energy efficient commercial buildings deduction
			(a)ExtensionSubsection
			 (h) of section 179D of the Internal Revenue Code of 1986 (relating to
			 termination) is amended by striking 2007 and inserting
			 2015.
			(b)Modification of
			 maximum deductionSubparagraph (A) of section 179D(b)(1)(A) of
			 such Code (relating to maximum amount of deduction) is amended by striking
			 $1.80 and inserting $2.00.
			(c)Modification of
			 partial allowanceSubparagraph (A) of section 179D(d)(1) of such
			 Code (relating to partial allowance) is amended in the flush text following
			 clause (ii) by striking substituting $.60 for
			 $1.80 and inserting substituting
			 $.75 for $2.00.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			5.Extension of
			 energy credit for equipment which uses solar energy
			(a)In
			 generalSubsection (a) of section 48 of the Internal Revenue Code
			 of 1986 (relating to energy credit) is amended—
				(1)in paragraph
			 (2)(A)(i)(II) by striking 2008 and inserting
			 2015, and
				(2)in paragraph
			 (3)(A)(ii) by striking 2008 and inserting
			 2015.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			6.Study on
			 effectiveness of energy efficiency tax incentives
			(a)StudyThe
			 Secretary of Energy, in collaboration with the Secretary of the Treasury, shall
			 conduct a study on the effectiveness of the conservation and energy efficiency
			 tax incentives enacted in subtitle C of the Energy Tax Incentives Act of 2005
			 that includes an analysis of the rate of participation with respect to such tax
			 incentives and recommendations for additional measures that could be taken to
			 increase the rate of participation.
			(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Energy shall transmit to Congress a report on the results of the study
			 conducted pursuant to subsection (a).
			7.Energy efficient
			 appliance rebate programsSection 124(f) of the Energy Policy Act of
			 2005 (42 U.S.C. 15821(f)) is amended by striking 2010 and
			 inserting 2015.
		8.Solar energy systems
			 building permit requirements for receipt of community development block grant
			 fundsSection 104 of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 5304) is amended by
			 adding at the end the following new subsection:
			
				(n)Requirements for
				building permits regarding solar energy systems
					(1)In
				generalA grant under section
				106 for a fiscal year may be made only if the grantee certifies to the
				Secretary that—
						(A)in the case of a
				grant under section 106(a) for any Indian tribe or insular area, during such
				fiscal year the cost of any permit or license, for construction or installation
				of any solar energy system for any structure, that is required by the tribe or
				insular area or by any other unit of general local government or other
				political subdivision of such tribe or insular area, complies with paragraph
				(2);
						(B)in the case of a
				grant under section 106(b) for any metropolitan city or urban county, during
				such fiscal year the cost of any permit or license, for construction or
				installation of any solar energy system for any structure, that is required by
				the metropolitan city or urban county, or by any other political subdivision of
				such city or county, complies with paragraph (2); and
						(C)in the case of a grant under section 106(d)
				for any State, during such fiscal year the cost of any permit or license, for
				construction or installation of any solar energy system for any structure, that
				is required by the State, or by any other unit of general local government
				within any nonentitlement area of such State, or other political subdivision
				within any nonentitlement area of such State or such a unit of general local
				government, complies with paragraph (2).
						(2)Limitation on
				costThe cost of permit or license for construction or
				installation of any solar energy system complies with this paragraph only if
				such cost does not exceed the following amount:
						(A)Residential
				structuresIn the case of a structure primarily for residential
				use, $500.
						(B)Nonresidential
				structuresIn the case of a structure primarily for
				nonresidential use, 1.0 percent of the total cost of the installation or
				construction of the solar energy system.
						(3)NoncomplianceIf
				the Secretary determines that a grantee of a grant made under section 106 is
				not in compliance with a certification under paragraph (1)—
						(A)the Secretary shall notify the grantee of
				such determination; and
						(B)if the grantee has
				not corrected such noncompliance before the expiration of the 6-month period
				beginning upon notification under subparagraph (A), such grantee shall not be
				eligible for a grant under section 106 for the first fiscal year that commences
				after the expiration of such 6-month period.
						(4)Solar energy
				systemFor purposes of this
				subsection, the term solar energy system means, with respect to a
				structure, equipment that uses solar energy to generate electricity for, or to
				heat or cool (or provide hot water for use in), such
				structure.
					.
		9.Prohibition of
			 restrictions on residential installation of solar energy system
			(a)RegulationsWithin 180 days after the enactment of this
			 Act, the Secretary of Housing and Urban Development, in consultation with the
			 Secretary of Energy, shall issue regulations—
				(1)to prohibit any
			 private covenant, contract provision, lease provision, homeowners’ association
			 rule or bylaw, or similar restriction, that impairs the ability of the owner or
			 lessee of any residential structure designed for occupancy by one family to
			 install, construct, maintain, or use a solar energy system on such residential
			 property; and
				(2)to require that whenever any such covenant,
			 provision, rule or bylaw, or restriction requires approval for the installation
			 or use of a solar energy system, the application for approval shall be
			 processed and approved by the appropriate approving entity in the same manner
			 as an application for approval of an architectural modification to the
			 property, and shall not be willfully avoided or delayed.
				(b)ContentsSuch
			 regulations shall provide that—
				(1)such a covenant,
			 provision, rule or bylaw, or restriction impairs the installation,
			 construction, maintenance, or use of a solar energy system if it—
					(A)unreasonably
			 delays or prevents installation, maintenance, or use;
					(B)unreasonably
			 increases the cost of installation, maintenance, or use; or
					(C)precludes use of
			 such a system; and
					(2)any fee or cost imposed on the owner or
			 lessee of such a residential structure by such a covenant, provision, rule or
			 bylaw, or restriction shall be considered unreasonable if—
					(A)such fee or cost
			 is not reasonable in comparison to the cost of the solar energy system or the
			 value of its use; or
					(B)treatment of solar
			 energy systems by the covenant, provision, rule or bylaw, or restriction is not
			 reasonable in comparison with treatment of comparable systems by the same
			 covenant, provision, rule or bylaw, or restriction.
					(c)Solar energy
			 systemFor purposes of this
			 section, the term solar energy system means, with respect to a
			 structure, equipment that uses solar energy to generate electricity for, or to
			 heat or cool (or provide hot water for use in), such structure.
			10.Center for Advanced
			 Solar Research
			(a)EstablishmentThe
			 Secretary of Energy shall establish a Center for Advanced Solar Research and
			 Development within the Office of Energy Efficiency and Renewable Energy to
			 carry out an advanced solar research and development program to coordinate and
			 promote the further development of solar technologies. This program shall
			 include a competitive grant program for academia and private research in solar
			 technologies. The Center shall serve as a clearinghouse for United States solar
			 research and development, supporting research, development, and demonstration
			 of advanced solar energy systems. The Center shall advance—
				(1)performance,
			 reliability, environmental impact, and cost-competiveness of solar thermal and
			 photovoltaic technologies;
				(2)large-scale
			 photovoltaic and solar thermal power plants;
				(3)thermal and
			 electricity storage technologies to enhance the dispatchability of solar
			 energy;
				(4)fuel production
			 technologies using solar energy;
				(5)innovation in
			 manufacturing techniques and processes for solar energy systems;
				(6)materials and
			 devices to improve photovoltaic conversion efficiencies and reduce
			 costs;
				(7)policy analysis
			 aimed at increasing use of solar energy technologies, and monitoring the
			 effectiveness of existing policies; and
				(8)comprehensive
			 solar systems integration.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Energy for carrying out this section $250,000,000 for each of the
			 fiscal years 2007 through 2011, to remain available until expended.
			
